Title: To Thomas Jefferson from William Duval, 12 April 1792
From: Duval, William
To: Jefferson, Thomas


          
            Dear Sir
            Richmond April the 12th. 1792.
          
          Your friendly Disposition towards your Countrymen and Mankind in general encourages me, with the aid of my Friend and neighbour Daniel L. Hylton Esqr., to request a Favour, which I trust will not be improper to grant me.
          I have several Tracts of Land lying in Virginia in a salutary Part of it and of good Quality; Part of which I wish to sell in France on moderate Terms and will warrant the Title; Other Lands particularly a considerable Tract near Richmond, I wish to lease in small Quantities, Viz from 25 to 50 Acre Lots for a Term of 15 years to honest industrious Farmers in France. Part of my Object is to sell some land in France and to purchase such Goods as will answer our Market here, and to carry on a safe and Moderate Trade with that Nation and to supply them annually with about 300 hhds of Tobacco. Mr. John Greenhow of this City is the Person I have fixed on to vend the Articles and to make remittances; he is a Man of great Prudence and Caution. As I am a Stranger, it would lay me under great Obligations to mention such Person or Persons in Bordeaux or Paris, that I might safely trust to sell my Lands or to make Leases in my name, and to write to them if you please respecting my Character and Situation in Life, not in any manner to make yourself responsible but to enable me to dispose of my Lands or to lease them. I have been told that the People in France have been imposed on by some unworthy Characters in America. My great Wish is to encourage Emigrations to this Country on Terms satisfactory to them and just and honorable as to myself and to remove those Doubts and Fears which have from Imposition checked their Setling in Virginia.
          My fixed Determination is to act with Candour and Moderation. I  shall send my Title Papers with the Seal of this State affixed to them, but without your friendly Aid I may place them in improper Hands, who may abuse both the People of France and myself.—I am Sir with the highest respect Yr Mo. Obt. Servt.,
          
            William DuVal
          
        